MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Aug 18 2017, 6:05 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Mark Casper                                             Curtis T. Hill, Jr.
Pendleton, Indiana                                      Attorney General
                                                        Matthew B. Mackenzie
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Mark Casper,                                            August 18, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        62A04-1606-CR-1249
        v.                                              Appeal from the Perry Circuit
                                                        Court
State of Indiana,                                       The Honorable Lucy Goffinet,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        62C01-1110-FA-702



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 62A04-1606-CR-1249 | August 18, 2017         Page 1 of 6
                                            Case Summary
[1]   Mark Casper appeals the sentencing order entered upon his plea of guilty to

      dealing in methamphetamine, as a Class A felony.1 He raises one issue for our

      review, namely, whether the trial court erroneously denied him credit for his

      pretrial confinement. We affirm.



                               Facts and Procedural History
[2]   On August 1, 2011, Casper was arrested in Crawford County for charges that

      included dealing methamphetamine, as a Class A felony, and carrying a

      handgun without a license, as a Class C felony.2 On October 4, 2011, while

      Casper was still incarcerated in Crawford County, the State charged Casper in

      Perry County with five additional felonies and two misdemeanors, all of which

      were unrelated to the charges pending in Crawford County. The Perry County

      trial court issued a warrant for Casper’s arrest on October 6. On February 8,

      2012, the State transferred Casper to Perry County Jail and served him with the

      arrest warrant pending in the Perry County case.


[3]   On April 30, 2012, Casper entered into a plea agreement in the Crawford

      County case. Under the terms of that plea agreement (hereinafter, “Crawford

      plea agreement”), Casper pled guilty to dealing in methamphetamine, as a




      1
          Ind. Code § 35-48-4-1.1 (2012).
      2
          I.C. § 35-47-2-1.


      Court of Appeals of Indiana | Memorandum Decision 62A04-1606-CR-1249 | August 18, 2017   Page 2 of 6
      Class A felony, and carrying a handgun without a license, as a Class C felony,

      and he was sentenced to thirty-five years in the Department of Correction

      (“DOC”), with ten years suspended and “good credit from August 1, 2011 to

      the day of sentencing,” (i.e., May 29, 2012). Appellant’s App. at 38. On May

      9, 2012, Casper entered into a plea agreement in the Perry County case, under

      which he pled guilty to dealing in methamphetamine, as a Class A felony, 3 and

      was sentenced to thirty-five years in the DOC, with ten years suspended. The

      plea agreement in the Perry County case (hereinafter, “Perry plea agreement”)

      was made contingent upon Casper entering into the Crawford plea agreement,

      and the Perry plea agreement stated that its sentence “shall be concurrent with

      the sentence” in the Crawford County case. Id. at 36. On June 6, the Perry

      County court sentenced Casper in accordance with the terms of the Perry plea

      agreement, but did not mention any credit time for pretrial confinement.


[4]   On January 28, 2015, Casper filed in the Perry County case a petition for credit

      time in which he sought 310 days of credit from the date he was arrested in the

      Crawford County case (i.e., August 1, 2011) to the date he was sentenced in the

      Perry County case (i.e., June 6, 2012). The trial court denied that petition.4 On

      March 18, 2016, Casper filed a second petition for credit time in which he

      sought 240 days of credit from the date the arrest warrant was issued in the




      3
          Under the plea agreement, the remaining charges in the Perry County case were dismissed.
      4
        The record does not contain a copy of the trial court order denying the petition. However, contrary to the
      State’s contention, that document is not necessary in order for us to decide this appeal.

      Court of Appeals of Indiana | Memorandum Decision 62A04-1606-CR-1249 | August 18, 2017            Page 3 of 6
      Perry County case (i.e., October 6, 2011) to the date he was sentenced in the

      Perry County case (i.e., June 6, 2012). In an order dated March 30, 2016, the

      Perry County trial court granted, in part, Casper’s petition. Specifically, it

      granted him 119 days of credit time for the period from the date he was served

      with the arrest warrant in the Perry County case (i.e., February 8, 2012) to the

      date he was sentenced in that case (i.e., June 6, 2012). The trial court denied

      Casper’s subsequent motion to reconsider the March 30 order, and Casper now

      appeals.



                                Discussion and Decision
[5]   Casper contends that the Perry County trial court granted him less credit time

      than that to which he was entitled. Specifically, he contends that the Perry

      County court erred by calculating his credit time from February 8, 2012 (the

      date he was served with the arrest warrant) to June 6, 2012 (the date of

      sentencing), rather than from October 6, 2011 (the date the arrest warrant was

      issued) through June 6, 2012. We disagree.


[6]   A person imprisoned for a crime or confined awaiting trial or sentencing has a

      statutory right to one day of credit time for each day he is imprisoned for a

      crime or confined awaiting trial or sentencing. Ind. Code § 35-50-6-3 (2012).

      “Determination of a defendant’s pretrial credit is dependent upon (1) pretrial

      confinement, and (2) the pretrial confinement being a result of the criminal

      charge for which sentence is being imposed.” Hall v. State, 944 N.E.2d 538, 542

      (Ind. Ct. App. 2011), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 62A04-1606-CR-1249 | August 18, 2017   Page 4 of 6
[7]   It is well-settled that when, as here, a person is incarcerated awaiting trial on

      more than one charge and is sentenced to concurrent terms for the separate

      crimes, Indiana Code Section 35-50-6-3 entitles him to receive credit time

      applied against each separate term. Id. Here, the Perry County court ordered

      that the sentence in that case ran concurrently with Casper’s sentence in the

      Crawford County case.5 Therefore, Casper was entitled to credit time applied

      against each separate term. Id.


[8]   Credit time is the number of days spent in confinement from the date of arrest

      for the offense to the date of sentencing for that same offense. Diedrich v. State,

      744 N.E.2d 1004, 1005 (Ind. Ct. App. 2001) (quoting Dolan v. State, 420 N.E.2d
1364, 1373 (Ind. Ct. App. 1982)). Credit time does not include the number of

      days between the date a warrant is issued and the date it is served upon a

      defendant when the defendant was in confinement during that period on

      unrelated charges. Dolan, 420 N.E.2d at 1373-74.


[9]   The Crawford County court properly gave Casper presentence confinement

      credit for the period of August 1, 2011 (the date of his arrest for the Crawford

      County charges) to May 29, 2012 (the date he was sentenced for the Crawford

      County charges). And the Perry County court also properly awarded Casper

      credit time for the period from his arrest for the Perry County charges—i.e.,




      5
        Sentences issued by different courts may run concurrently so long as the sentences are to be served in the
      same institution. E.g., Perry v. State, 921 N.E.2d 525, 527 (Ind. Ct. App. 2010). Here, both the Crawford
      County and the Perry county sentences are to be served in the DOC and may therefore run concurrently.

      Court of Appeals of Indiana | Memorandum Decision 62A04-1606-CR-1249 | August 18, 2017             Page 5 of 6
       February 8, 2012—to the date he was sentenced for the Perry County charges—

       i.e., June 6, 2012. Contrary to Casper’s contention, he is only entitled to credit

       against his Perry County sentence beginning with the date he was served with

       the warrant (February 8, 2012), rather than the date the arrest warrant was

       issued (October 6, 2011), because before he was served with the warrant he was

       incarcerated in Crawford County on charges unrelated to the Perry County

       charges. Id.


[10]   Affirmed.


       Baker, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 62A04-1606-CR-1249 | August 18, 2017   Page 6 of 6